Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 3, metalloporphyrins are not metal particles. Further, ionic liquids are not particles. The claim is unclear.
B) Claim 3 is also unclear as to whether the process for making the seeds is required by the claims. A product-by-process limitation nested in a process claim is confusing and not appropriate.
C) In claims 1, 2, 7-9, ‘characteristic’ is unclear as to what it means and why it is necessary. How is it different from a normal dimension? Are certain materials intended to be excluded? If so, what?
D) Given that the seed can be carbon product (see claim 9), claim 2 is unclear as to the seed and what exactly is required.
E) In claim 1, ‘substantial residence time’ is subjective and unclear. Further, to the extent it implicitly requires the formation of 0.2 mm particles, then its redundant as that is already required by the size limitation expressed.

Claims 1-3, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/141911 (O’Connor 10882743 is taken as a translation).
 O’Connor teaches, especially in col. 5, adding a metal oxide and CH4 to a molten bath.
As to the carbon size and shape, no difference is seen since the methane and bath are the same, noting that the specification indicates that the claimed size was theoretically calculated. In so far as claim 9 lacks antecedent and carbon can react with salt to make metal, claims 10 and 11 are unpatentable.
The temperature obvious as being an overlapping range. In so far as the claimed features are not explicitly taught or represent a selection of a material from a list, it is obvious to make such a selection from the teachings of the reference.
 
Claims 1-3, 5, 8-12 are rejected under 35 U.S.C. 102a2 as being anticipated by Desai et al. 10851307.
Desai teaches, especially in col. 7-10, a metal bath with metal oxide additive to make hydrogen. The recirculation of product (as the second seed) meets claim 9. The carbon characteristics (ie, size and shape) not explicitly disclosed are nonetheless patentable as explained above.

Claims 1-3, 5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Desai.
 In so far as the claimed features are not explicitly taught or represent a selection of a material from a list, it is obvious to make such a selection from the teachings of the reference.
 
Claims 1-3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson.
Parkinson teaches, especially on pg. 15-16, a metal bath reactor having a salt layer. This differs in not teaching a seed, however the seed is added with molten material recycling, noting also claim 9. No difference is seen in the carbon size or shape for the reasons noted above. For claim 3, the seed includes the carbon product since product-by-process language does not require the process. For claim 6, the Ni-Bi from the metal layer can react with the salt layer to make the claimed salts, especially at the interface.

Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive.
That metalloporphyrins contain metal particles does not mean that they are metal particles. So claim 3 contemplates only the metal and not the porphyrins as well? Applicant cannot redefine things against their normal meaning. Claim 3 does in fact recite ‘fluid coking or fluidized coking processes’. Are these processes part of the present claims? If yes, what steps are performed and when are they performed?
For ‘characteristic dimension’ applicant argues that AESD (average equivalent spherical diameter) is meant. This should thus be recited in the claims; ‘characteristic dimension’ has not been shown to be equivalent in meaning to ‘AESD’. Applicant may not redefine terms against their ordinary meaning, and it is not prudent to eschew conventional terminology when it is accurate. The term ‘characteristic’ is best used when it refers to a unique property strongly associated with a particular material, e.g. the hardness of diamond, its Raman peak at 1331 cm-1 or optical density- all of which are used to identify diamond and distinguish it from other materials.
   Claim 2 refers to seed particles and carbon as two distinct things and clearly refers to a mixture. However, the claims as well as the arguments indicate that when recycling occurs, the carbon is the seed. This is a contradiction in that claims 8 and 9 imply that claim 2 is in error; this issue should be resolved. If two separate embodiments are presented, this should be stated on the record.
Concerning O’Connor, the claimed process includes cooling by virtue of ‘comprising’ and more to the point, the specification paragraphs 36-40 also cool. An external cooling of materials removed from the reactor has nothing to do with the temperature of the bath in the reactor.
As to Desai, the claims do not exclude a catalytic process, and both Desai and the claims contact methane with a molten bath. It is not clear why the present claims aren’t also catalytic. Desai col. 2 teaches carbon production as ‘important’, and one of ordinary skill can determine what sizes of the various carbons are useful for which purposes (note also the Parkinson reference). Note that col. 8 contemplates a size larger than 200 microns claimed, so the alleged clogging problem has not ben demonstrated. Note also col. 10. Finally, the specification indicates that only a few seconds residence time is needed, thus it appears that the system of Desai would have at least this residence time due to the flow speeds of molten metals (as opposed to gases, for example).
Concerning Parkinson, if the argument that the reference is ‘theoretical’ is considered as a strike against it (ie, is non-enabled) then it is noted that the present specification also contains some theoretical teachings; see paragraph 47 compared to Parkinson pg. 13 teaching of 15 seconds. The alleged unexpected results implied have not been demonstrated or claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736